Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 21 is objected to because of the following informalities:  the claim recites “an annular disk with central cut-out”, which is grammatically incorrect. The phrase should be changed to “an annular disk with a central cut-out” or an alternative grammatically correct statement.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12, 15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Markham et al (US 2012/0302063 A1).
With regards to claim 1, Markham discloses a glass wafer having a circular body (i.e., glass platter blank) depicted as having a thickness between upper and lower surfaces (i.e., first and second major surfaces and a thickness T defined therebetween), wherein a total thickness variation TTV across the glass sheet (i.e., TTV across the entire glass sheet) is less than or equal to about 2 microns (Markham: Figs. 7A-7B; para. [0033] and [0093]). In addition, the process of Markham may be scaled to 
With regards to claim 2, Markham discloses a glass wafer as applied to claim 1 above having a TTV of less than or equal to about 2 microns, which overlaps the claimed range of less than or equal to about 1 micron. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 3, Markham discloses a glass wafer as applied to claim 1 above having a TTV of less than or equal to about 2 microns, which overlaps the claimed range of less than or equal to about 0.25 microns. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 4, Markham discloses a thickness of, for example, about 0.7 mm, which is squarely within the claimed range of equal to or less than about 4 mm (Markham: para. [0053]).
With regards to claim 5, Markham discloses a thickness of, for example, about 0.7 mm, which is squarely within the claimed range of equal to or less than about 2 mm (Markham: para. [0053]).
With regards to claim 6, Markham discloses a thickness of, for example, about 0.7 mm, which is the exact endpoint of the claimed range of equal to or less than about 4 mm (Markham: para. [0053]).
With regards to claim 7, Markham discloses a thickness of not more than about 0.4 mm, which overlaps the claimed range of less than 0.3 mm. Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claim 8, the first and second surfaces of the wafer are not polished (Markham: abstract; claim 1).
With regards to claim 9, since the entire glass wafer of Markham has a TTV of less than about 2 microns, any measurement interval will have a TTV of less than about 2 microns (Markham: para. 
With regards to claim 10, the glass wafer of Markham has a surface roughness of, for example, 2.5 Angstroms, which is squarely within the range of less than about 0.50 nm (Markham: para. [0059]). It is noted that surface roughness as conventionally known in the art is an average surface roughness Ra.
With regards to claim 11, the glass wafer of Markham has a surface roughness of, for example, 2.5 Angstroms, which is squarely within the range of less than about 0.25 nm (Markham: para. [0059]). It is noted that surface roughness as conventionally known in the art is an average surface roughness Ra.
With regards to claim 12, the blank is depicted as a disk (Markham: Fig. 7A).
With regards to claim 15, it is submitted that the blank of Markham is suitable for the formation of a hard disk drive (i.e., a hard disk drive platter). It is noted that a hard disk drive platter is a blank disk of material, which is the same structure disclosed by Markham (see above discussion).
With regards to claim 17, the glass blank of Markham is formed from a composition comprising, in mole percent, 58-72% SiO2, 9-17% Al2O3, 2-12% B2O3, 0-7% MgO, 0-3% CaO, and no (i.e., 0%), SrO, BaO, or ZnO (Markham: para. [0050]). Every component disclosed in Markham aside from SiO2 has a proportion squarely within the respective claimed range. The amount of SiO2 in Markham overlaps the claimed range of 60-80 (in molar percent). Instances of overlapping ranges have been held sufficient to establish a prima facie case of obviousness. See MPEP 2144.05.
With regards to claims 18-20, the glass composition of Markham is substantially identical to that of the claimed invention. A composition and its properties are inseparable. Therefore, the glass composition of Markham must exhibit the same material properties as the claimed invention, including an annealing point of greater than about 785 degrees Celsius, an annealing point of greater than about 795 degrees Celsius, and a viscosity of about 35,000 poise at a temperature of equal to or less than about 1340 degrees Celsius.
2, 9.0-12.0% Al2O3, 7.0-12.0% B2O3, 1.0% MgO, 6.0-11.5% CaO, 0-2.0%  SrO, and 0-0.1% BaO, in addition to the relationship 1.0 ≤ Σ[RO]/[Al2O3] ≤ 1.25, where Σ[RO] is the sum of the mole percents of MgO, CaO, SrO, and BaO (Markham: para. [0046]).

Claim 16 rejected under 35 U.S.C. 103 as being unpatentable over Markham et al as applied to claim 1 above, and further in view of Dockerty (US 3,338,696 A).
	With regards to claim 16, Markham discloses a glass wafer as applied to claim 1 above. However, Markham is not explicit as to the wafer comprising two or more layers of glass.
	Dockerty evidences that glass wafers made of two separate layers are well-known in the art (Dockerty: col. 1, lines 45-60). Dockerty teaches flowing two separate glass layers together results in a product having improved thickness uniformity (Dockerty: col. 1, lines 60-66). Furthermore, use of two separate glass layers results in outside surfaces which are untouched by a forming device, thereby further reducing deformation (Dockerty: col. 5, lines 66-75). Markham and Dockerty are analogous art in that they are related to the same field of endeavor of reducing thickness variation in glass articles. A person of ordinary skill in the art would have found it obvious to have selected two glass layers for the glass wafer of Markham, in order to further reduce thickness variation and deformation, as taught by Dockerty (Dockerty: col. 1, lines 45-66; col. 5, lines 66-75).

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Markham et al as applied to claim 1 above, and further in view of Miyahara et al (US 2006/0128154 A1).
	With regards to claim 21, Markham discloses a glass wafer as applied to claim 1 above, the glass wafer being in the form of a disk (i.e., comprising an annular disk with an outer circumference) (see 
	Miyahara discloses a glass substrate having a doughnut shape (i.e., a glass wafer comprising a cut-out concentric with an outer circumference) (Miyahara: abstract; para. [0001]-[0003] and [0022]; Fig. 1). From the background of Miyahara, it is clear such a shape is well-known in the art, and furthermore, such a shape provides improved maximum tensile stress (Miyahara: para. [0001]-[0003]). Miyahara’s specific modification provides resistance to the effects of dust which includes fine particles or impurities (Miyahara: para. [0001]-[0015]). Markham and Miyahara are analogous art in that they are related to the same field of endeavor of disk-shaped glass substrates for memory storage in electronic devices. A person of ordinary skill in the art would have found it obvious to have included the concentric cut-out of Miyahara in the circular glass wafer of Markham as such a structure is well-known in the art to provide improved maximum tensile stress, and further to provide resistance to abrasive effects of dust (Miyahara: abstract; para. [0001]-[0015] and [0022]; Fig. 1).

Response to Arguments
Applicant’s arguments filed December 7th, 2021, with respect to the rejection under 35 U.S.C. 102 over Markham have been considered and are found persuasive. Markham fails to anticipate the claimed outer diameter range of equal to or less than 98 mm. Therefore, the rejection under 35 U.S.C. 102 over Markham has been withdrawn. However, new grounds of rejection are made under 35 U.S.C. 103.
The remainder of Applicant's arguments which remain pertinent to the new grounds of rejection have been fully considered but they are not persuasive.
Applicant argues that Markham discloses an outer diameter from 150 mm to about 450 mm, and consequently, Markham does not teach the claimed range of less than 98 mm. Applicant points out 
Applicant argues that the range of Markham is not open-ended, as Markham teaches “from the traditional outer diameters disclosed in Markham to 450 mm”. This argument is not found persuasive as Markham does not actually state that its range is based on “traditional outer diameters”. It is the Examiner’s understanding that a disclosure of “scale to about 450 mm” is an open-ended range, as, technically, there is no lower bound stated. Furthermore, Applicant’s arguments appear self-conflicting, as they state “the range of outer diameter in Markham is not open-ended”, yet, simultaneously, the arguments appear to rely on the existence of an unspecified lower bound formed by “traditional outer diameters disclosed in Markham”.
Applicant argues that there is no motivation to modify the outer diameter to produce the above-emphasized feature of claim 1. This argument is not found persuasive as Markham expressly discloses an overlapping range, and therefore, specific motivation in the form argued by Applicant is not required.
The Examiner notes Applicant’s arguments with respect to claim 7. The Examiner notes Markham discloses a thickness of not more than about 0.4 mm, which overlaps the claimed range of less than 0.3 mm, as both ranges constitute upper bounds with no lower bound specified (i.e., they 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W./
Examiner, Art Unit 1783
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783